IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00182-CR

RICHARD BRUCKER,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2016-538-C1


                          MEMORANDUM OPINION

      Richard Brucker appeals his conviction. However, the certification of defendant's

right of appeal, which Brucker signed, indicates that he has waived his right to appeal.

Accordingly, this appeal is dismissed. See TEX. R. APP. P. 25.2(d); Monreal v. State, 99
S.W.3d 615, 622 (Tex. Crim. App. 2003).



                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed June 14, 2017
Do not publish
[CR25]




Brucker v. State                            Page 2